Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed petitioner’s application to invalidate a petition designating Michael G. O’Rourke (respondent) as a candidate for Erie County Sheriff in the Democratic Party primary. Whether a designating peti-
*857tion is permeated with fraud or irregularities, as petitioner contends, is generally a question of fact (see, Matter of Ruiz v McKenna, 40 NY2d 815, 816; see also, Matter of Mercorella v Benza, 37 NY2d 792), and there is no basis in the record to disturb the court’s resolution of that issue in respondent’s favor. The fact that a large number of the signatures on respondent’s designating petition were invalidated by the Erie County Board of Elections does not by itself establish “gross irregularity or fraudulent practice” (Matter of Kogan v D’Angelo, 54 NY2d 781, 783; see, Matter of Cilmi v Suffolk County Bd. of Elections, 220 AD2d 587; Matter of Segreti v Adler, 175 AD2d 765). (Appeal from Order of Supreme Court, Erie County, Mintz, J.—Election Law.) Present—Green, J. P., Wisner, Do-err, Balio and Boehm, JJ. (Filed Aug. 20, 1997.)